DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: RCE filed on 7/06/2021.
Claims 1-20 are pending. Claims 1, 11, and 20 are independent.
The previous rejection of claims 1-20 under 35 USC § 103 have been withdrawn in view of the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, and 6-9, 11-14, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vidyananda (US2019/0238623) in view of Vickers (US 2012/0331484), and Thompson (US2021/0334327).

In regards to claim 1, Vidyananda substantially discloses a computer-implemented system for modular loading of information on a user interface, the system comprising: 
a memory storing instructions (Vidyananda fig. 7 para[0074]); and 
at least one processor configured to execute the instructions (Vidyananda fig. 7 para[0074]) to: 
Vidyananda et al. para[0046], receives request for application (webpage)); 
transmit, to an internal application programming interface (API) gateway, a request for a page layout associated with the mobile application platform (Vidyananda et al. para[0060], sends instructions to populate layout); 
receive, from the API gateway, the page layout associated with the mobile application platform (Vidyananda para[0052], receives associated layout (template)); 
receive a plurality of modules, wherein: 
each module is developed based on the extracted data (Vidyananda para[0063], populates module (widget) with extracted data);
Vidyananda does not explicitly disclose the one or more modules are developed using a fluent interface.
However Vickers substantially discloses the one or more modules are developed using a fluent interface (Vickers et al. para[0042], develops modules (objects) using a fluent interface).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined widget composition of Vidyananda with Fluent API patterns of Vickers et al. in order to translate objects into a format that can be stored in a database (Vickers et al. para[0005]).
Vidyananda does not explicitly disclose based on a relevancy of the plurality of modules to the request from the user device, wherein:
A module of the plurality of modules most relevant to the request is developed first, and
A module of the plurality of modules least relevant to the request is developed last;
the fluent interface is configured to extract data associated with a request for the one or more modules;
assign the plurality of modules to positions in the page layout wherein: 

a module of the plurality of modules least relevant to the request is assigned to the bottom of the page layout; and
display the one or more modules on the mobile application platform.
However Thompson substantially discloses based on a relevancy of the plurality of modules to the request from the user device, wherein:
A module of the plurality of modules most relevant to the request is developed first (Thompson para[0026], generates modules of greater relevance first), and
A module of the plurality of modules least relevant to the request is developed last (Thompson para[0026], generates modules of lesser relevance last);
the fluent interface is configured to extract data associated with a request for the one or more modules (Thompson para[0037], extracts data associated with request to populate module (panel);
assign the plurality of modules to positions in the page layout (Thompson para[0040], assigns module (panels) to positions) wherein: 
a module of the plurality of modules most relevant to the request is assigned to the top of the page layout (Thompson para[0026], presents most relevant modules first), and 
a module of the plurality of modules least relevant to the request is assigned to the bottom of the page layout (Thompson para[0026], presents least relevant modules last); and
display the one or more modules on the mobile application platform (Thompson para[0061], displays application modules).
It would have been obvious to one of ordinary skill in the  art before the filing date of the invention to have combined the widget composition method of Vidyananda with the Fluent API Thompson para[0011]).

In regards to claim 2, Vidyananda as modified by Vickers and Thompson substantially discloses the system of claim 1, wherein one or more modular providers are configured to parse the extracted data and identify at least one of metadata associated with each module or position information associated with each module (Vidyananda fig. 5 para[0069]).

In regards to claim 3, Vidyananda as modified by Vickers, and Thompson substantially discloses the system of claim 2, wherein the one or more modular providers are configured to aggregate at least one of the identified metadata or position information for the plurality modules (Vidyananda para[0071]).

In regards to claim 4, Vidyananda as modified by Vickers, and Thompson substantially discloses the system of claim 1, wherein the mobile service gateway comprises at least one of authentication service, logging service, or monitoring service (Thompson para[0025]).
It would have been obvious to one of ordinary skill in the  art before the filing date of the invention to have combined the widget composition method of Vidyananda with the Fluent API patterns of Vickers et al. and the relevance-based positioning method of Thompson in order to efficiently provide information personalized and relevant to a user (Thompson para[0011]).

In regards to claim 6, Vidyananda as modified by Vickers, and Thompson substantially discloses the system of claim 1, wherein the developed modules are stored in a database (Vidyananda para[0037]).

Vidyananda para[0018]).

In regards to claim 8, Vidyananda as modified by Vickers, and Thompson substantially discloses the system of claim 1, wherein a number of modules assigned to the page layout is adjustable (Vidyananda para[0049]).

In regards to claim 9, Vidyananda as modified by Vickers, and Thompson substantially discloses the system of claim 1, wherein the fluent interface is configured to receive a plurality of requests for data associated with each module in parallel (Vickers para[0025]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined widget composition of Vidyananda with Fluent API patterns of Vickers et al. in order to translate objects into a format that can be stored in a database (Vickers et al. para[0005]).

Claims 11-14, and 16-18 recites substantially similar limitations to claims 1-4, 6-7 and 9. Thus claims 11-14 and 16-18 are rejected along the same rationale as claims 1-4, 6-7 and 9.

Claim 20 recites substantially similar limitations to claims 1-2 and 6. Thus claim 20 is rejected along the same rationale as claims 1-2 and 6.

Claim 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vidyananda in view of Vickers, Thompson and Straub (US2017/0046235).

Straub para[0204]-[0205]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the widget composition method of Vidyananda with loading method of Straub in order to applications for mobile devices (Straub para[0003]).

Claim 15 recites substantially similar limitations to claim 5. Thus claim 15 is rejected along the same rationale as claim 5.

Claim 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vidyananda in view of Vickers, Thompson, and Liu (US2016/0335140).

In regards to claim 10, Vidyananda as modified by Vickers, and Thompson substantially discloses the system of claim 9, wherein the plurality of requests are prioritized based on a position information associated with each module (Liu para[0067]). 
It would have been obvious to one of ordinary skill before the filing date of the invention to have combined widget composition of Vidyananda with loading method of Liu in order to resolve conflicts between which modules to load first (Liu para[0067]).

Claim 19 recites substantially similar limitations to claim 10. Thus claim 19 is rejected along the same rationale as claim10.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178